28 A.3d 898 (2011)
Corey SCOTT, Appellant
v.
COMMONWEALTH of Pennsylvania et. al.: Gerald Rozum, Supt. Somerset Jail; Silvia Gibson, Dept. Supt., David Hunter, Unit Mgr., Daniel Gehlman and Thomas Fultz, Security, Raymond J. Sobina, Albion Warden, Cheryl Gill, Records Super., et al.; Equity et al., Appellees.
No. 4 MAP 2011.
Supreme Court of Pennsylvania.
Decided September 28, 2011.

ORDER
PER CURIAM.
AND NOW, this 28th day of September, 2011, the order of the Commonwealth Court is hereby AFFIRMED.
Jurisdiction relinquished.